Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors SkyPeople Fruit Juice, Inc. We hereby consent to the use of our report dated March 27, 2009, with respect to the financial statements of SkyPeople Fruit Juice, Inc. in the Registration Statement on Form S-1 to be filed on or about April 19, 2010.We also consent to the use of our name and the reference to us in the Experts section of the Registration Statement. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah
